(APPEAL BY PROSECUTOR YOUNG.)
It was found by his Honor that the prosecution in this action "was not for the public interest," which was equivalent to a finding that it " was not required by the public interest." That is conclusive. S. v. Roberts,106 N.C. 662. The appellant, C. A. Young, was marked as prosecuter on the bill before it was acted on by the *Page 499 
grand jury, and it was proper, under those circumstances, that     (813) he should be adjudged to ge [be] liable for costs, to the exoneration of the county. The Code, sec. 737; S. v. Hamilton, 106 N.C. 660.
Affirmed.